IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


JAIDEN BUCHAN,                              : No. 414 MAL 2019
                                            :
                   Petitioner               :
                                            : Petition for Allowance of Appeal
                                            : from the Order of the Superior Court
             v.                             :
                                            :
                                            :
THE MILTON HERSHEY SCHOOL; PETER            :
GURT, INDIVIDUALLY & AS PRESIDENT           :
OF THE MILTON HERSHEY SCHOOL;               :
KATHERINE AKINS; RONALD AKINS; AND          :
KELLEY RUSENKO,                             :
                                            :
                   Respondents              :


                                     ORDER



PER CURIAM

     AND NOW, this 8th day of January, 2020, the Petition for Allowance of Appeal is

DENIED.